      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 1 of 14



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                        )
JOHN MEYER,                             )
                                        )            Case No. 2:18-CV-0002-BMM
            Plaintiff,                  )
      vs.                               )
                                        )
BIG SKY RESORT,                         )            PLAINTIFF’S RESPONSE TO
                                        )            DEFENDANT BIG SKY
            Defendant.                  )            RESORT’S MOTION FOR
                                        )            SUMMARY JUDGMENT
                                        )
                                        )
                                        )
                                        )
                                        )




                           Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - i
   Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 2 of 14



                       TABLE OF CONTENTS

INTRODUCTION…………………………………………………………………1
LEGAL BACKGROUND……………………………………………………….1

   A. Standard of Review…………………………………………………….1


ARGUMENT……………………………………………………………………2

   A. Summary judgment should be denied because Meyer has not had a fair
      opportunity to complete Discovery……………………………….2

   B. Summary judgment should be denied because there are material
      questions of fact………………………………………………………..2

CONCLUSION…………………………………………………..




                         Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - i
        Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 3 of 14



                          TABLE OF AUTHORIES

Cases

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) …………………….. 1, 2, 5

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ………………………………….. 1

Hunt v. Cromartie, 526 U.S. 541 (1999) ……………………………………….. 1,8

Kopeikin v. Moonlight Basin Management, 981 F. Supp. 936 (D. Mont. 2013)
     …………………………………………………………………………2, 3, 4

Oberson v. U.S. Dept. of Agriculture, Forest Service, 514 F.3d 989, 999 (D. Mont.
     2008) .…………………………….……………………………..………….. 4

Waschle ex rel. Birkhold-Waschle v. Winter Sports, Inc., 144 F. Supp. 3d 1174 (D.
     Mont. 2015)…………………………….……………………………..…...4,7

Statutes
Fed. R. Civ. P. 56 …………….………….………….……………….……………. 1
Mont. Code Ann. §23-2-702 …………….……….………….……….…………… 4
Mont. Code Ann. §23-3-736…………….…………….…………….….…………. 2




                             Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - ii
      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 4 of 14



                                   EXHIBITS
                [Exhibits Attached to Statement of Disputed Facts]

Exhibit 1 – Deposition Transcript of Meyer

Exhibit 2 – Deposition Transcript of Eggert

Exhibit 3 – Discovery Scheduling Order Doc. 91

Exhibit 4 – Big Sky Resort’s Brief in Support of Motion for Summary Judgment

Exhibit 5 – Ski Accident Reports and Witness Statements

Exhibit 6 – Eggert Affidavit

Exhibit 7 – Eggert Letter to Meyer Document 98-4

Exhibit 8 – Email from Nettles to dated November 17, 2017

Exhibit 9 – Meyer Internet Forum Post dated November 17, 2017




                               Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - iii
       Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 5 of 14



                                 INTRODUCTION

      Big Sky Resort’s Motion for Summary Judgment must be denied because

Plaintiff John Meyer has not had a full opportunity to conduct discovery and there

are genuine issues of material fact.

                            STANDARD OF REVIEW

      “Under Rule 56(c), summary judgment is proper ‘if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.’” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986) (citation omitted). “The evidence of the non-

movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). All doubts must

be resolved against the movant. Hunt v. Cromartie, 526 U.S. 541, 550-555 (1999).

“[T]he plaintiff, to survive the defendant's motion, need only present evidence

from which a jury might return a verdict in his favor.” Anderson, 477 U.S. at 257

(emphasis added). Before a court may grant a defendant’s motion for summary

judgment, a plaintiff must have “had a full opportunity to conduct discovery.”

Anderson, 477 U.S. at 250 N.5.




                               Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 1
       Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 6 of 14



                                     ARGUMENT

      I.     Summary judgment should be denied because Meyer has not had a
             full opportunity to conduct discovery.

      Summary judgment should be denied because Meyer has not had a full

opportunity to conduct discovery. Anderson, 477 U.S. at 250 N.5. Discovery in this

case closes February 7, 2020. Dkt. 91 at 2. Meyer has reached out to counsel for

Big Sky Resort to arrange for depositions in November. Summary Judgment

should be denied.

      II.    Summary judgment should be denied because there are questions of
             material fact.

      Big Sky Resort argues that it is entitled to summary judgment because the

skier responsibility statute requires a skier to accept “all legal responsibility for

injury or damage of any kind.” Big Sky Brief (“B.S. Brf.”) at 13 (citing Mont.

Code Ann. §23-3-736(4)). This Court has held that the Montana Skier

Responsibility Statutes do not immunize ski area operators from their own

negligence. Kopeikin v. Moonlight Basin Management, 981 F. Supp. 936, 942 (D.

Mont. 2013). “Montana's skier responsibility statutes make clear that the duty of

reasonable care owed by a ski area operator to a skier ‘must be viewed in the

unique context of skiing.’” Kopeikin, 90 F. Supp. 3d at 1107 (D. Mont. 2014)

(citation omitted).




                                Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 2
      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 7 of 14



      Big Sky Resort argues that “Chief Judge Christensen recently granted

summary judgment to a ski area operator in a case with similar facts.” B.S. Brf. at

19 (citing Kopeikin). The fact patterns of this case and Kopeikin are not similar.

The witness in this case stated the accident occurred on the Lower Morning Star

(Loop Road) ski run—a green circle, the easiest type of run.




The accident in Kopeikin occurred on a black ski run—or most difficult. Kokeipin,

90 F.Supp. 3d at 1108. The skier in Kopeikin was injured after hitting subsurface

rocks below a defunct cat track. 90 F. Supp. 3d at 1104-05. Meyer has not alleged


                              Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 3
       Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 8 of 14



he hit subsurface rocks. The Kopeikin court concluded that the ski area operator

had acted consistently with its duty of care because it had previously attempted to

fix the cat track. Id. at 1108. Big Sky Resort has not indicated it previously

attempted to fix the transition between steep slope and the cat track. If Big Sky

Resort had marked or attempted to fix the cat track, the accident probably would

not have occurred. Meyer Internet Forum Post dated November 17, 2017.

      Big Sky Resort is not insulated from liability just because the Skier

Responsibility Statute mentions cat tracks and variation in steepness. Mont. Code

Ann. §23-2-702(2)(f) (emphasis added). In Kopeikin, the court granted the ski

resort summary judgment because the skier did not suddenly and blindly encounter

an unmarked cat track. Kopeikin, 90 F. Supp. 3d at 1108. In this case, Meyer’s

complaint alleges he suddenly and blindly encountered the transition from the ski

run to the cat track. See Dkt. 27, ¶ 51. In Oberson v. U.S. Dept. of Agriculture,

Forest Service, this Court allowed a case to go to trial and determined “the risk

under consideration was not a variation in terrain, but a hazardous condition of the

trail which could with reasonable care have been readily eliminated by altering the

trail or posting a warning sign.” 514 F.3d 989, 999 (D. Mont. 2008). Oberson was

cited with approval in a case involving dangerous ski terrain at Whitefish

Mountain. Waschle ex rel. Birkhold-Washle v. Winter Sports, Inc., 144 F. Supp. 3d

1174, 1181 (D. Mont. 2015) (citing Oberson, 514 F.3d at 999) (“ski area operator



                               Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 4
       Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 9 of 14



violates its duty of reasonable care if it has the ability to eliminate a risk, through

specific warnings or otherwise, and fails to do so”).

      Big Sky Resort’s failure to act with reasonable care is underscored by the

fact that Meyer and Eggert unknowingly skied into an area that was closed but not

marked before Meyer’s accident. Deposition Transcript of Meyer at 47:21-24;

112:12-15; 113:18-114:8; Deposition Transcript of Eggert at 56:1-13. Big Sky

admits as much in its brief. B.S. Brf. at 25.

      Big Sky Resort argues that the transition “does not present a steep or blind

drop off as Meyer has alleged.” B.S. Brf. at 9. Big Sky has provided evidence in

the form of a photo from which a jury might return a verdict in Meyer’s favor.

Anderson, 477 U.S. at 257.

//




                                Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 5
      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 10 of 14




      The transition from the ski run to the cat track in the photo offered by Big

Sky Resort (B.S. Brf. at 7) is not merely a variation in terrain. The abrupt drop is

hazardous and blind, as evidenced by the fact that the legs of the person near the

edge of the drop are not visible.

      Contrary to Big Sky Resort’s argument (B.S. Brf. at 20), the abrupt

transition was not visible from the ski lift. Eggert Affidavit, ¶ 7. Big Sky Resort

attempts to argue that Eggert saw the cat track by taking her deposition out of

context. B.S. Brf. at 7. The reason Eggert “definitely” saw the catwalk is because



                               Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 6
      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 11 of 14



Eggert fell, walked down the route Meyer skied down, and the catwalk “was

directly below my position after I had located my ski and stepped back into it.”

Testimony Deposition of Eggert at 113:1-4). When Big Sky Resort asked Eggert to

describe the transition from the run onto the cat track, she described it as “abrupt. I

don’t know the exact slope angle, but it’s significant. And it goes from the slope

straight into a flat plane and then back into the slope.” Testimony Deposition of

Eggert at 74:18-24.

      In Waschle ex rel. Birkhold-Waschle v. Winter Sports, Inc., this Court held

that “a ski area operator violates its duty of reasonable care if it has the ability to

eliminate a risk, through specific warnings or otherwise, and fails to do so.”

Waschle ex rel. Birkhold-Waschle v. Winter Sports, Inc., 144 F. Supp. 3d 1174,

1181 (D. Mont. 2015). Big Sky Resort’s generic warning signs regarding

avalanches and early season conditions (B.S. Brf. at 3) did not satisfy its duty to

alert skiers of the blind and abrupt hazard through “specific warnings” or attempts

to fix the transition. There is a genuine issue of material fact as to whether Big Sky

Resort created a variation in the terrain that created a hazardous condition that

could have been readily eliminated by altering the trail or posting a warning sign.

      Big Sky Resort has also raised an issue of material fact as to whether

Meyer’s speed was partly responsible for his accident. B.S. Brf. at 15. With no

factual support, Big Sky Resort attempts to blame Meyer for the accident because



                                Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 7
        Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 12 of 14



he was skiing “out of control.” B.S. Brf. at 1. During Eggert’s deposition, Big Sky

Resort asked, “[d]o you agree that Mr. Meyer’s negligence contributed to his ski

wreck?” Testimony Deposition of Eggert at 102:25-103:2. Eggert answered “No.”

Testimony Deposition of Eggert at 103:6. Eggert wrote Meyer a letter while he

was in the coma telling him he is a “damn good skier.” Dkt. 98-4.1

        Big Sky Resort now offers up the false and unsupported that “Eggert agrees

that immediately prior to his wreck, Meyer was skiing ‘pretty fast.’” Brf. at 8.

During Eggert’s deposition, Big Sky Resort asked, “[y]ou agree that Mr. Meyer

could have skied slower as he approached the cat track, correct?” Testimony

Deposition of Eggert at 105:20-24. Eggert responded, “I don’t know how fast he

was skiing[.]” Testimony Deposition of Eggert at 105:20-24.

        Eggert did not see the accident and the witness’ statement says nothing

about Meyer’s speed. When Big Sky Resort asked about Meyer’s speed during his

deposition, he stated that his speed did not contribute to his accident. Testimony

Deposition of Meyer at 160:15-17. Any question of whether Meyer was skiing

within his ability must be resolved against Big Sky Resort. Hunt, 526 U.S. at 550-

555.




1 Meyer grew up snowboarding and rode in Europe and across the western United States before easily transitioning
to skiing. Testimony Deposition of Meyer at 41:4-45:25.


                                        Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment - 8
        Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 13 of 14



                                            CONCLUSION2

        For the foregoing reasons, Plaintiff respectfully requests that the Court deny

Big Sky Resort’s Motion for Summary Judgment.


Respectfully submitted this 4th day of October, 2019.

                 /s/ Nadine Nadow
                 Nadine Nadow
                 601 Cheyenne St., #202
                 Golden, CO 80403
                 nnadow@gmail.com
                 (978) 501-7045

                 Co-Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

        I certify that the foregoing document was served on Defendant’s counsel via

CM/ECF on October 4, 2019:

Ian McIntosh
P.O. Box 10969
Bozeman, MT 59719-0969

Attorney for Big Sky Resort




2McIntosh’s complaint about Meyer meeting with Big Sky employees when he knew they were represented is
hollow. B.S. Brf. at 23. McIntosh was invited but did not attend or oppose a meeting between Meyer and a Big Sky
employee before the lawsuit was filed. Exhibit 2.


                                        Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment – 9
      Case 2:18-cv-00002-BMM Document 105 Filed 10/04/19 Page 14 of 14




                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with

proportionately spaced Times New Roman text typeface of 14 points; is double

spaced; and the word count is 1,842 words, excluding the Caption and Certificates.

Dated this 4th day of October, 2019.

/s/ Nadine Nadow
Nadine Nadow




                             Plaintiff’s Response to Big Sky Resort’s Motion for Summary Judgment – 10
